DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,729,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
	The interpretation of the limitation “a scanning subsystem for scanning the sample beam . . .” as found in claims 1-19 under 35 USC 112(f) as discussed in the previous Office action of April 13, 2021 is maintained herein.
Allowable Subject Matter
Claims 1-19 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical coherence tomography vibrography system (claim 1) and a corresponding method of synchronizing the operation of an optical coherence tomographic vibrography system (claim 17), the system and method comprising, among other essential features, control and processing circuitry comprising a processor and a memory, where the processor is configured to execute instructions stored in the memory for performing, among other essential steps, controlling the scanning system to maintain a scan configuration 
As to claim 18, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical coherence tomographic vibrography system, the system comprising, among other essential features, control and processing circuitry comprising a processor and a memory, wherein said control and processing circuitry is configured to control said scanning subsystem and said acoustic stimulus source such that a plurality of full acoustic cycles are generated for each selected scanning configuration, in combination with the rest of the limitations of the above claim.
As to claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical coherence tomographic vibrography system, the system comprising, among other essential features, control and processing circuitry comprising a processor and a memory, that is configured to generate the functional vibrography measures by: generating a set of primary vibrography measures for each selected scanning configuration; and processing the set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 28, 2021